Order issued October30, 2012




                                              In The
                                  (Court of Apprats
                         iTiif1i Di5trirt ni rxa,s atDaltaz
                                      No. 05-10-00342-CV


                AMERICAN EUROCOPTER CORPORATION, Appellant
                                                V.
                        CJ SYSTEMS AVIATION GROUP, Appellee


                                           ORDER

       Appellee's motion for extension of time to file its response to appellant's motion for

rehearing is GRANTED and the time for appellee to file its response is extended to November

20, 2012.




                                                       LANA YERS           ci
                                                       JUSTICE